Citation Nr: 9929588	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  97-09 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a skin rash, to 
include consideration of Agent Orange exposure. 

2. Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), rated 30 percent disabling.  

3. Entitlement to an increased rating for lumbosacral strain, 
rated 10 percent disabling.  
 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1969.  


REMAND

The veteran submitted a claim for Department of Veterans 
Affairs (VA) benefits in July 1992, to include service 
connection for a skin and foot condition due to Agent Orange 
exposure.  In a July 1993 rating action, a determination on 
this issue was deferred, pending final Central Office 
instructions.  The veteran submitted a claim in October 1995, 
at which he indicated that he wanted an increased rating for 
his back disability and his PTSD.  In an April 1996 rating 
action, VA Regional Office (RO) denied service connection for 
a skin and foot rash due to Agent Orange exposure on the 
basis that these conditions were not associated with 
herbicide exposure.  The RO further concluded that the 
condition did not happen in military service, nor was it 
aggravated or caused by service.  

In view of the fact that the determination was deferred in 
the July 1993 rating action, there was no final rating action 
at that time.  Accordingly, the RO properly considered the 
issue on the merits.  

The veteran submitted a timely Notice of Disagreement (NOD) 
on all the issues noted on the title page, and was issued a 
statement of the case (SOC) in January 1997.  In a February 
1997 Appeal to Board of Veterans' Appeals (VA Form 1-9) the 
veteran indicated that he disagreed with the decision and 
requested a complete review of his medical records to 
substantiate his claim.  In a subsequent VA Form 1-9, dated 
in April 1997, he limited his appeal to a claim for service 
connection for herbicide exposure.  Subsequently, a 
supplemental statement of the case (SSOC) was issued in 
August 1997 on all three issues.  In a January 1999 
statement, the veteran indicated that he wished to reopen his 
claim for an "Agent Orange condition/feet condition (both), 
jungle rot...."  In a letter dated in June 1999, the RO 
informed the veteran that as the evidence the veteran 
submitted was not new and material, the previous decision 
denying his claim must be confirmed.  

The Board notes that the October 1995 claim was still open at 
the time of the June 1999 letter, in that the veteran had 
previously perfected his appeal.   Hence, the Board will 
consider the issues on the merits.  

In the April 1997 substantive appeal noted above, the veteran 
requested that he wished to appear personally at a hearing 
before a member of the Board.  In his January 1999 statement, 
in which he indicated that he wished to reopen his claim for 
service connection for "Agent Orange condition," the 
veteran did not request such a hearing.  However, he did not 
formally and in writing withdraw the request.  

Accordingly, the Board finds that the prior request is still 
in force.  It would therefore be premature to consider the 
case without allowing the veteran to provide testimony before 
a traveling member of the Board.  

The case is therefore remanded to the RO for the following 
action:

The veteran's case should be placed on 
the docket for the next available travel 
Board hearing.  The veteran should be 
notified of this action, and informed of 
the date and time of the hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












